 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM JAMES WALLACE, II,                        Case No. 1:20-cv-00844-NONE-EPG (PC)
12                        Plaintiff,
13           v.                                         ORDER REGARDING SUBSTITUTION OF
                                                        NAMED DEFENDANT IN PLACE OF DOE
14    J. WHITE, et al.,                                 DEFENDANT
15                        Defendants.
16

17
            William James Wallace, II (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18
     pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
19
            This case proceeds on Plaintiff’s Eighth Amendment claim for unconstitutional conditions
20
     of confinement against Defendants Lopez, Wade, White and John Doe. (ECF Nos. 18, 19.)
21
            As this case proceeds against a Doe defendant, the Court will allow Plaintiff to subpoena
22
     documents from the Wasco State Prison that may allow him to identify the Doe defendant. If
23
     Plaintiff is able to identify the Doe defendants, he should file a motion to substitute the named
24
     individuals in place of the Doe defendants no later than 120 days from the date of service of this
25   order. If Plaintiff fails to identify Doe defendant, this defendant will be dismissed without
26   prejudice.
27   ///
28
                                                        1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1. The Clerk of Court is directed to send Plaintiff a copy of form AO 88B and a copy of

 3              form USM-285;

 4        2. Plaintiff has thirty days from the date of service of this order to complete and return

 5              form AO 88B and form USM-285;
          3. Plaintiff has 120 days from the date of service of this order to file a motion to
 6
                substitute named defendants in place of the Doe defendant; and
 7
          4. Failure to comply with this order may result in the dismissal of the Doe defendant.
 8

 9
     IT IS SO ORDERED.
10

11     Dated:     July 9, 2021                               /s/
                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
